DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 21 January 2021, to the non-final rejection dated 21 September 2020 has been received and duly noted.  Amended claims have been received and entered into the record. 
Examiner’s Response
In view of the Applicant’s response, the status of the rejections of record is as follows:

Status of the Claims
Claims 1-16 and 19-20 are pending and rejected. 
Claims 17-18 are objected to.

Objections / Rejections Withdrawn

Claim Objections
Claims 11 and 17 were objected to since they did not end with a period.  The present amendment corrects the issue and the objections are withdrawn.

Claim Rejections - 35 USC § 112
Claim 5 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph since it depended from itself.  The present amendment corrects the issue and the rejection is withdrawn.

Claims 5-6, 8 and 14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.  The Examiner asserted that these dependent claims recited heterocyclic moieties as R4 which were not a heterocyclic C3-C18 hydrocarbyl according to the independent claim since they comprise less than 3 carbon atoms.  Applicant argues that the claimed heterocyclic moieties are all within scope since “Heterocyclic means that one or more of the C3-C18 carbons are substituted with a heteroatom (N, O, S or P)”.  The Examiner has reviewed the claims and disclosure and is persuaded that this interpretation is consistent with the use of the term in the specification.  The claimed heterocyclic C3-C18 hydrocarbyl does not necessarily contain at least 3 carbon atoms since the carbons can be exchanged with heteroatoms in a hetero- group as claimed.  The rejections are withdrawn.

Claim Rejections - 35 USC § 102
Claims 1, 4-5, 9-10 and 14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotta (Journal of Computer-Aided Molecular Design, 6 (1992) 253-272).
The present amendment to independent claim 1 requires an orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge”.  Lotta discloses that in vitro COMT assay.  The compound is provided as a solution in a buffer in order to obtain these results (see the Taskinen; Quant. Struct.-Act. Relat, 1989, 8, 210-213 reference which is cited in Lotta for the experimental details).  A buffer solution used to obtain an in vitro enzyme assay result is significantly different in form than “an orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge” required by the present claims. The rejection is withdrawn for this reason.  
Furthermore, the reference does not appear to provide any particular reason or other motivation as to why example compound 71 would be included in such a unit dosage form.

Claims 1, 4-5 and 9-10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Learmonth (US 2010/0168113).
Learmonth discloses an experimental procedure (example 5) which produces a presumably solid sample (0.308 g) of a compound falling into the same genus as that required by the present claims.
The reference sample is significantly different in form than “an orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge” – at best it is in powder form.  The sample is outside the scope of the present claims for these reasons and the anticipatory rejection is withdrawn.  See the new obviousness rejection set forth in the “new rejections” section below.


Claim Rejections - 35 USC § 103
Claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Learmonth (US 2010/0168113) as applied to claims 1, 4-5 and 9-10, further in view of the teachings found therein.
The ground of rejection as previously set forth is withdrawn since it relied upon a conclusion that the disclosed reference sample of example 5 was a composition as instantly claimed.  This conclusion is no longer valid and the ground of rejection is withdrawn for this reason.  See the new obviousness rejection set forth in the “new rejections” section below.

Objections / Rejections Maintained 

Claim Objections
The objection of claims 17-18 as depending from a rejected base claim is maintained.  Independent claim 1 remains subject to rejection.

Double Patenting
[1] The rejection of claims 1-16 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,532,976 is maintained. 
The rejection as it appears in the previous office action is restated below for convenience:
“Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by and/or obvious over the reference patent claims.
The genus of instant independent claim 1 and dependent claims 4, 13 and 20 fully encompasses the scope of the reference claims and these claims are therefore anticipated by at least the reference claims 1 and 20.
Furthermore, reference claims 6 and 18-19 recite at least the species “347”, “351” and “523”-“525” which are claimed in instant claims 2-3, 14-16 and 19.
Instant claims 5-12 recite particular heterocyclic moieties which are considered typical heterocycles in the art and are at least obvious variants of the heterocycles generically recited in the reference claims.”

Applicant does not appear to address the substance of the rejection anywhere in the response.  The amendment to independent claim 1 is however considered by the Examiner to represent a response to the outstanding rejection.
In this regard, the instant claims now differ from the reference claims in that the reference “unit dosage form” is not required to be “orally-administrable” or “selected from a pill, tablet, capsule and lozenge”.  However, the Examiner asserts that such a dosage form is at least obvious since oral administration is a preferred route of administration for example in order to provide for a convenient form that patients can store and self-administer.  Tablets and pills for example are commonly used forms for oral administration of pharmaceuticals and would be selected for example in order to provide a dosage form for the reference claim 20 method: the specified diseases are those where a common oral dosage form would be used to expedite patient compliance, etc. 

[2] The provisional rejection of claims 1, 4-13 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 (now claims 1, 6 and 15-16) of copending Application No. 16283117 is maintained.
The rejection as it appears in the previous office action is restated below for convenience:
“Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by and/or obvious over the reference patent claims.
The reference claim method requires administration of compound which can be an entacapone derivative.  The use of a unit dose composition is obvious for such administration.  Reference claim 3 recites a generic formula for the entacapone derivative which is nearly identical scope to that of instant dependent claim 4.  The only difference is that the R4 can be “optionally hetero” and “optionally cyclic” in the reference claims and the instant claims require these features.  It would be obvious to provide for administration of entacapone derivative compounds with heterocyclic moieties as the reference R4 at least since heterocycles are commonly used in the art of pharmaceutical drug development in view of their favorable physiochemical properties.  Typical 4-9 membered ring heterocycles such as those required by instant claims 5-12 are considered to be obvious variation of heterocyclic groups. Regarding instant claim 13, the R3 group of reference claim 4 can be OH and this would be selected for example to provide for lower lipophilicity, etc.
Instant claim 20 is obvious over the method of reference claim 4 for the same reasons and since administration of the compounds would necessarily inhibit FTO.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.”

Applicant does not appear to address the substance of the rejection anywhere in the response.  The amendment to independent claim 1 is however considered by the Examiner to represent a response to the outstanding rejection.  The Examiner notes that the “generic formula for the entacapone derivative which is nearly identical scope to that of instant dependent claim 4” referred to in the grounds of rejection now appears in reference claim 1 according to the amendment of 13 January 2021.  
With respect to the present amendment to independent claim 1, the instant claims now differ from the reference claims in that the formulation used in the reference method is not required to be “orally-administrable” or “selected from a pill, tablet, capsule and lozenge”.  However, the Examiner asserts that such a dosage form is at least obvious since oral administration is a preferred route of administration for example in order to provide for a convenient form that patients can store and self-administer.  Tablets and pills for example are commonly used forms for oral administration of pharmaceuticals and would be selected for example in order to provide a dosage form for the reference method: the disease of macular degeneration is one where a common oral dosage form would be used to expedite patient compliance, etc. 
New Objections / Rejections

Claim Objection
Claim 1 is objected to over an informal issue.  The phrase “Orally administrable” appears just ahead of formula I.  This is extraneous to the scope and potentially confusing since the term already appears in the phrase “an orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge”.  The second “Orally administrable” term should be deleted for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Learmonth (US 2010/0168113, of record).

The Prior Art
Learmonth teaches pharmaceutical utility of nitrocatechol derivatives including administration of compositions to treat various disorders.  See the entire reference at least the abstract.  Paragraph 9 on pages 1-2 teaches a genus of chemical compounds with utility according to the invention.  Several different compound classes are described where the “P” moiety of formula I is a variable “central unit” moiety.  18 example compounds according to the genus are described in examples 1-18 on pages 12-18.  EXAMPLE 5 at page 14 is “an example of a compound of the general formula (I) having a (Z)-1-cyanoethen-1,2-diyl moiety as central unit”.  This is a product having the name “(Z)-3-(3,4-dihydroxy-5-nitrophenyl)-2-(6-(trifluoromethyl)pyridin-3-yl)acrylonitrile”.
The chemical structure necessarily corresponding to this material is shown below:

    PNG
    media_image1.png
    502
    747
    media_image1.png
    Greyscale

This compound is an “FTO inhibitor” compound of formula (I), wherein R1 and R2 are H; R3 is H; and R4 is optionally substituted heterocyclic C5 hydrocarbyl.

The reference generically teaches pharmaceutical compositions at page 9, paragraphs 58-63.  Paragraph 63 teaches that the preferred form is a unit dosage and suggests tablets and capsules.
Learmonth teaches the use of the inventive compounds to treat patients in need thereof through administration of a unit dosage of a pharmaceutical composition at paragraphs 62-65 on page 9:

    PNG
    media_image2.png
    230
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    125
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    63
    514
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    63
    514
    media_image4.png
    Greyscale


The reference teaches three example tablet or capsule compositions of one of the 18 example compounds at example 19 page 18.  Example 20 is administration of the tablets to a patient to treat a disorder.  

Learmonth discloses an example compound falling into the scope of the instant genus but not an “an orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge” or an administration to inhibit FTO.

Prima Facie Obviousness, Rational & Motivation
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.' ” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the instant invention to have administered the Learmouth example compounds as taught by the reference in order to provide for treatments taught by the reference.
The reference teaches administration of unit doses of pharmaceutical compositions comprising the inventive compounds.  The finite number (18) of disclosed example inventive compounds includes at least one compound (example 5) meeting the limitations of formula (I) of instant claim 1.  An artisan would find good reason to use this compound according to the reference teachings.  Thus, oral administration of a unit dosage in tablet or capsule form of a pharmaceutical composition comprising example 5 is obvious in view of the teachings and a skilled artisan would reasonably expect to obtain some benefit through such administration.  The reference is silent as to the FTO inhibitory function of the compound.  However, administration of a unit dosage of a pharmaceutical composition comprising example 5 is asserted to necessarily and intrinsically provide for at least the claimed method “to inhibit FTO”.  This is since the compound would necessarily inhibit FTO in the patient since it has all the structure required for this function.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Argument
Applicant argues on page 2 of the response that the present claims are non-obvious over the cited Learmonth reference:

    PNG
    media_image5.png
    403
    679
    media_image5.png
    Greyscale

The Examiner responds that the reference teaches a relatively small number of example compounds which represent at least the different classes of “central unit” structure types taught as being within inventive scope, while these compounds might be “structurally distinct” the reference teaches that they have a common functional utility.  While it is true that only one of the examples (compound A – different “central unit”) was tested as pointed out by Applicant, the reference teachings provide reasonable motivation to provide for appropriate formulations of the small number of other disclosed representative examples, in order to provide for further useful compositions.  There is a rational basis for formulating oral doses of these other examples based solely on the teachings of the reference that multiple structure types can alternately be used and the provision of preferred examples of such other classes.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625